Citation Nr: 1726513	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for a lumbar strain, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 2001 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled to testify at a July 2015 Board hearing.  He failed to report for the hearing or provide good cause for his failure to report.  The hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

The increased rating claim was remanded most recently in February 2017 for additional development.


FINDINGS OF FACT

1.  Prior to the VA examination August 28, 2008, the Veteran's low back disability was productive of painful motion but not productive of ankylosis, forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes of more than 2 weeks in a 12 month period, or the functional equivalent of such manifestations.

2.  From the VA examination August 28, 2008, the Veteran's low back disability resulted in forward flexion of the thoracolumbar spine approximating at least 60 degrees, with severe painful motion.  However, forward flexion approximating 30 degrees or less, or intervertebral disc syndrome (IVDS) with incapacitating episodes requiring bed rest prescribed by a physician has not been shown.  Ankylosis has also not been shown.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2008, the criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5237 (2016).

2.  From August 28, 2008, the criteria for a 20 percent rating, but not higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38  C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

The General Rating Formula for evaluating the spine provides for a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

The rating schedule also includes criteria for evaluating intervertebral disc disease.  See 38 C.F.R. § 4.71a, DC 5237.  Under DC 5237, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating requires incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months; and a rating of 60 percent is warranted requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5237.

For purposes of evaluation under DC 5237, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5237, Note (1).

Facts

Following the Veteran's March 2006 claim, he was afforded a November 2006 VA examination in which the examiner diagnosed him with lumbar strain.  The examiner reported symptoms of constant stiffness and weakness, as well as burning pain and sharp aching.  The Veteran reported a pain level of 8 out of 10.  The examiner noted no functional impairment resulting from the back disability.  The examination showed forward flexion of the thoracolumbar spine to 90 degrees, with pain beginning at 90 degrees.  There was no loss of range of motion with extension, right or left flexion or right or left lateral rotation.  The Veteran was then granted service connection and a 10 percent rating by the RO for a lumbar strain, in the January 2007 rating decision.

The Veteran underwent an August 2008 VA examination in which the examiner diagnosed him with lumbar strain.  Symptoms included stiffness and loss of bowel control, with no numbness or loss of bladder control.  The Veteran reported constant pain in his back and pain traveling to his legs.  The Veteran described the pain as sharp burning, aching and cramping, and that it comes spontaneously.  He indicated his back disability continued to be a constant worsening problem which made it incredibly hard to continue his normal activities.  He noted the back disability caused him to take frequent rests during his work related duties and that the "pain continues to grow worse."

Range of motion testing revealed forward flexion of the thoracolumbar spine to 70 degrees with pain beginning at 70 degrees.  His extension was to 25 degrees, with pain beginning at 25 degrees.  His right and left lateral flexion were to 20 degrees, with pain beginning at 20 degrees for each side and his right and left lateral rotation was to 20 degrees, with pain beginning at 20 degrees for each side.  The examiner noted additional spine limitation after repetitive use due to pain.  Further, no intervertebral disc syndrome or ankylosis was found.

Thereafter, a January 2014 VA examination was obtained in which the Veteran reported more severe back pain in the last few years.  He described tightness, shooting pain in his thighs and calves and numbness which comes and goes with sitting.  Flare-ups of his back were noted which occur when he does prolonged standing.

Range of motion testing revealed forward flexion of the thoracolumbar spine to 90 degrees with pain beginning at 90 degrees.  His extension was to 20 degrees, with pain beginning at 20 degrees.  His right and left lateral flexion was to 30 degrees, with pain beginning at 30 degrees for each side and his right and left lateral rotation was to 30 degrees, with pain beginning at 30 degrees for each side.  No loss of motion was noted after repetitive testing and functional loss included painful motion and less movement than normal.  The examiner indicated bilateral lumbar paraspinous tenderness with palpation and no ankylosis and intervertebral disc disorder were noted.

Additionally, the January 2014 VA examiner indicated radicular pain, including mild intermittent pain on the right lower extremity and moderate intermittent pain on the left lower extremity.  Further, mild paresthesias and/or dysesthesias and mild numbness were found in the left lower extremity.  The Board notes that following the January 2014 VA examination, the RO issued a May 2014 rating decision in which it granted service connection and 10 percent ratings for left and right lower extremity radiculopathy.

The claim was remanded by the Board in February 2016 to obtain outstanding records.  Thereafter, it was remanded again in February 2017 to afford the Veteran a new VA examination to determine the current severity of his back disability.  He underwent a March 2017 VA examination in which he indicated flare-ups, including increased pain every day.  He noted limited bending and twisting, being unable to lift heavy objects, and that he cannot sit or stand for long periods of time.

Upon examination, the examiner indicated forward flexion of the thoracolumbar spine to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees and right and left lateral rotation to 20 degrees.  Pain and weakness were indicated, along with objective evidence of localized tenderness or pain on palpation of the spine.  He noted the Veteran suffers pain with weight bearing and that he could not perform repetitive testing due to the pain.  Factors relating to functional loss include pain, fatigue and weakness.  With regard to additional range of motion testing consistent with the February 2017 Board remand, see Correia v McDonald, 28 Vet. App. 158 (2016), the examiner indicated "[range of motion] testing on this Veteran causes pain and discomfort, therefore it is not medically appropriate to test the [V]eteran as it may cause him further harm."  See March 2017 Back (Thoracolumbar Spine) Conditions DBQ at 13.

Analysis

Based on this evidence, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, his low back disability more nearly approximates the criteria for a 20 percent rating from August 28, 2008.  In addition, a rating in excess of 10 percent is not met prior to August 28, 2008, and a rating in excess of 20 percent has not been met at any point during the appeal.

The Veteran's August 2008 VA examination showed a worsening of his back symptoms and is supportive of a 20 percent rating.  The Veteran reported significant, constant pain in his back, including burning, aching and cramping.  His back pain made his normal activities difficult and continued to worsen.

Further, his range of motion testing revealed forward flexion of the thoracolumbar spine to 70 degrees, with pain beginning at 70 degrees.  The Board notes a higher 20 percent rating is generally warranted where there is forward flexion greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  The August 2008 examination did not record forward flexion or combined range of motion measurements to qualify for this level of disability based solely on limited ROM.

However, the Board has also considered Deluca and Mitchell and notes additional functional loss caused by symptoms of constant pain, difficulty standing, stiffness, loss of bowel control and general difficulty with activities of daily living, including requiring frequent periods of rest during his work related duties.  Thus, the higher 20 percent rating is warranted from the date of the examination, August 28, 2008.

As noted, subsequent to the August 2008 VA examination, two later VA examinations were obtained, January 2014 and March 2017.  The January 2014 VA examination noted normal range of motion testing with pain on movement.  Further, radiculopathy and lower extremity symptoms were indicated.  During the post-remand March 2017 VA examination, the Veteran indicated flare-ups, including increased pain, limited bending and twisting, as well as an inability to stand for long periods of time.  The March 2017 range of motion testing indicated forward flexion to 70 degrees, with symptoms of pain, weakness and localized tenderness.  Therefore, when affording reasonable doubt in the Veteran's favor, the entire period from August 28, 2008 is supportive of a 20 percent rating.

While the evidence supports a 20 percent rating from August 28, 2008, the evidence prior to that date does not support a rating in excess of 10 percent.  At the November 2006 VA examination, the Veteran noted symptoms of constant stiffness and weakness, and pain at a level of 8 out of 10.  However, range of motion testing revealed forward flexion of the thoracolumbar spine to 90 degrees, with pain beginning at 90 degrees.  Additionally, extension, right and left lateral flexion, and right and left rotation were found to be normal.  Further, the examiner indicated the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  This evidence is consistent with symptoms supporting a 10 percent rating prior to August 28, 2008.

Additionally, at no point during the appeal do the Veteran's symptoms support a rating greater than 20 percent.  Range of motion test results from the August 2008, January 2014 and March 2017 VA examinations revealed forward flexion of the thoracolumbar spine at no worse than 70 degrees.  The January 2014 VA examination appeared to reveal an improvement in the Veteran's range of motion and overall back disability; while the March 2017 VA examiner indicated worsening symptoms, similar in severity to the August 2008 VA examination, along with continued worsening pain.  Therefore, the evidence shows that the Veteran had pain-free flexion to at least 70 degrees at worst, during the appeal period.  Additionally, the lumbar spine was not ankylosed and bed rest was not prescribed at any point.  The criteria for a schedular rating higher than 20 percent is therefore not met.  38 C.F.R. § 4.71a, DC 5237.

Thus, the evidence overall, when affording the Veteran the benefit of the doubt, reflects a low back disability commiserate with an increased rating to 20 percent, but not higher, from August 28, 2008.  Accordingly, the Board concludes that his disability more nearly approximates forward flexion of 60 degrees, corresponding to a 20 percent rating, for the period from August 28, 2008, with consideration of painful motion and other factors.

In sum, when reasonable doubt is resolved in the Veteran's favor, a rating in excess of 10 percent is not warranted prior to August 28, 2008, and thereafter, a rating of 20 percent, but not higher, is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A disability rating in excess of 10 percent for the Veteran's service-connected back disability, prior to August 28, 2008, is denied.


A disability rating of 20 percent, but not higher, for the Veteran's service-connected back disability, from August 28, 2008, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


